McCulloch, C. J., (dissenting). I agree with the majority in all that is said with respect to the claim of the lumber company against the estate of McClung. The company established its claim by abundant proof, but lost its claim by failing to verify it in accordance with the statute, and lost its lien by failing to sufficiently describe the property in filing the claim. This being true, I fail to find any just grounds for sustaining the decree in favor of the lumber company against Scroggin. The only reason stated in the opinion of the majority is that the contract between Scroggin and McClung- was “in the nature of a declaration or admission against interest,” and for that reason the majority are convinced “that a preponderance of the evidence proves.that Scroggin did not purchase the material of the company as the agent of McClung.” How can this be true in the face of the conclusion of the majority on the issue between the company and the McClung estate that “a decided preponderance of the competent testimony proves that Scroggin was authorized by McCluüg to purchase the material from the company and to make the improvement on the land?” The testimony is precisely the same, except that the majority does not consider the contract between Scroggin and McClung in determining tire issue beween the company and Mc-Clung’s estate, but does consider it on the issue between the company and Scroggin. I do not think that the contract has any probative force at all in determining the issue whether or not McClung subsequent^ authorized Scroggin, as his agent, to purchase the material from the company. With the incompetent testimony as to McClung’s declaration excluded from the consideration (the majority hold it to be incompetent), the testimony is undisputed that McClung did authorize Scroggin to make the purchases as his agent. Besides the testimony on this subject of Scroggin and his brother, there were five disinterested witnesses who testified that the}’were present and heard McClung direct Scroggins, as his agent, to purchase the material from the company to repair the houses on the farm. This is not disputed. The only theory upon which the company could have held Scroggin liable for the price of the material was that he assumed to act under authority as- McClung’s agent, which, did not exist. Dale v. Donaldson Lumber Co., 48 Ark. 188. But the complete answer to this is that Scrog-gin -was in fact authorized 'by McClung to purchase the material, and the company had a valid claim against McClung’s estate and a lien on the land, hut lost both the claim and the lien by its own negligence in failing to comply with the statutes with reference to enforcing the same. It also seems clear to me that Scroggin is entitled-to recover on his claim against McClung’s estate, and that his claim is established by undisputed testimony. But the majority decide that Scroggin is barred from recovery by the statute of frauds. This conclusion is, I think, against the great weight of authority on the subject, which is to the effect that a new oral agreement, the subject-matter of which is not within the statute (such an agreement as merely relates to the method or time of performance of a prior written contract), is not void under the statute because it is a modification of a former written contract between the same parties. Murray v. Boyd, 165 Ky. 625; Rank v. Garvey, 66 Neb. 767; Stamey v. Hemple, 173 Fed. 61; Hurlburt v. Fitzpatrick, 176 Mass. 287; Norton v. Simond, 124 Mass. 19; Cumming v. Arnold, 3 Metc. (Mass.) 486; Gault v. Brown, 48 N. H. 183; Richardson v. Cooper, 25 Me. 450; Negley v. Jeffers, 28 Ohio St. 90; Knibs v. Jones, 44 Md. 396; Raffensberger v. Cullison, 28 Pa. St. 426. In the present case the new oral contract is not only one not within the statute of frauds, but the material part of it relates to matters not covered in the original contract. ; It will be seen from a perusal of the original contract that it binds neither party to the making of repairs. It is entirely negative in this respect, and merely provides that the lessor (McClung) should not be bound except upon his consent in writing. Now the new oral contract was independent of the old contract, in that it was an agreement on the part of McClung to make cer tain repairs, the consideration being the benefit to his own farm. It was not a modification of the old contract except as to the provision abont the written consent of the lessor, for the old contract, as before stated, did not require either party to make repairs. If any other reasons were needed to support Scrog-gin’s right to recover, it is found in the fact that Scrog-gin actually performed the new agreement with respect to making repairs, and in doing so expended the sum of money which he seeks to recover. The authorities are to the effect that, even where the contract is held to be within the statute, performance takes it out of the operation of the statute. 25 R. C. L. p. 711; Conley v. Johnson, 69 Ark. 513; note to Bonicamp v. Starbuck, L. R. A. 1917-B p. 164; Thompson v. Poor, 147 N. Y. 402. My conclusion therefore is that Scroggin should recover from the McClung estate the amount of his claim, and that he is not liable to the lumber company.